ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Reasons for allowance
6/10/2022 claims 1-6, 9-10, 13-19, 21-24 and 26-30 are allowed for the reasons of record and as summarized here.  (Claims 7-8, 11-12, 20, 25 and 31-42 are canceled.)

Regarding 35 USC 103
Claim 1 recites "mapping thousands to millions of sequence reads" and "by a computing device," and the claim is interpreted as software-implemented such that the claim also is interpreted according to MPEP 2111.04.II regarding "CONTINGENT LIMITATIONS" and the recited optionality among "iii) filtering" each of the first and second "subset[s]."  Therefore, the inherent software must contain structure relating to "iii) filtering" each of the first and second "subset[s]."  
The claims are free of the analogous art at least because close art, e.g. as cited in the now withdrawn rejection as well as art found in the search histories, either individually or in obvious combination, does not teach the recited combination of "iii) filtering" each of the first and second "subset[s]" and "iv) determining, by a computing device, the presence or absence of genomic instability for the subject according to the copy number alteration quantifications coupled to the filtered genomic portions..."  Additionally, Applicant's 6/10/2022 remarks at p. 9-11 supported the withdrawal of the rejection.

Regarding 35 USC 101
Referring to the 101 analysis as organized in MPEP 2106, at Step 2A, 1st prong of the 101 analysis therein, the claims are not directed to a judicial exception (JE), at least in view of the complexity of the recited "thousands to millions" (claim 1, step (i)) excluding applicability of a mental process JE.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Information regarding the filing, management and status of patent applications which are published (available to all users) or unpublished (available to registered users) may be obtained from the Patent Center: https://patentcenter.uspto.gov. Further is available at https://www.uspto.gov/patents/apply/patent-center, and information about filing in DOCX format is available at https://www.uspto.gov/patents/docx. 
The Electronic Business Center (EBC) at 866-217-9197 (toll-free) is available for additional questions, and assistance from a Customer Service Representative is available at 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
The examiner for this Office action, G. Steven Vanni, may be contacted at: 
(571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/Primary Examiner, Art Unit 1631